DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 2-6 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding Claim 1, the prior arts of record, taken alone or in combination, do not reach or fairly suggest a wireless charging device wherein an operation and display panel is disposed on one side face or a top of the metal frequency-selective box; the N antenna units are polarized by linear polarization or circular polarization; the linear polarization comprises horizontal linear polarization, vertical linear polarization, and .+-.45.degree.  slant polarization; and the circular polarization comprises left-hand circular polarization and right-hand circular polarization; the multi-antenna subsystem further comprises a plurality of receiving-transmitting components; one receiving-transmitting component corresponds to one antenna unit to form an active antenna; each receiving-transmitting component comprises a receiving antenna unit and a transmitting antenna unit; a height direction of the metal frequency selective box is z-axis; receiving antenna units and transmitting antenna units are disposed on one plane, placed along the z-axis, with a distance of 120 mm between adjacent transmitting antenna units, and 16 antenna units form a square with sides of length 500 mm; and frequencies for the communication and data exchange of mobile devices to be energized with outside 
Regarding Claims 2-6, they depend from Claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN K BAXTER whose telephone number is (571)270-0258. The examiner can normally be reached 8:30-7:00 PM Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford N Barnie can be reached on 571-272-7492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/BRIAN K BAXTER/
Examiner, Art Unit 2836
22 February 2022


/DANIEL CAVALLARI/Primary Examiner, Art Unit 2836